Citation Nr: 0734208	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-37 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a right 
foot disability, to include residuals of a right foot burn 
injury (blisters).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to April 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.

In September 2007, a Board videoconference hearing was held.  

The issue of whether new and material evidence has been 
obtained to reopen the previously denied claim of entitlement 
to service connection for a right foot disability, to include 
residuals of a right foot burn injury is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).


REMAND

The veteran first requested entitlement to service connection 
for a right foot disability, formerly characterized as 
residuals of a right foot burn injury, in April 1985 and his 
claim was denied in September 1985, as the veteran's 
disability existed prior to service and was not aggravated by 
service.  The veteran was advised of the rating, but did not 
appeal the denial.

In June 2003, the veteran again requested service connection 
for a right foot disability.  He was provided with a notice 
of his rights and responsibilities under the VCAA in letters 
dated in August 2003 and December 2006, but was not 
specifically advised of the definition of new and material 
evidence or of the evidence needed to reopen the previously 
denied claim as is now required pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although new and material 
evidence was later defined in a Supplemental Statement of the 
Case, that notice is not deemed sufficient.  Therefore, this 
matter must be remanded in order to ensure that this veteran 
is properly advised of the evidence needed to substantiate 
his claim.  

Additionally, the veteran advised VA in February 2005 that he 
was only pursuing an appeal on his claim of service 
connection for a right foot disability.  In his November 2005 
VA Form, the veteran advised that he wanted to clarify his 
service connection claim to include the disability of 
"blistering injury over my left and right foot." (emphasis 
in original).  In his September 2007 hearing before the 
undersigned Veterans Law Judge, the veteran only testified 
regarding his right foot disability.  Thus, clarification of 
the veteran's claim on appeal is necessary.  

At the September 2007 hearing, the veteran advised that he 
had outstanding medical records from the La Jolla VA Medical 
Center (VAMC).  The record was held open for 30 days to 
obtain the additional medical evidence.  Of date, no VAMC 
records have been received and associated with the veteran's 
claims file.  Thus, a request should be made to obtain these 
records.  Upon remand, all necessary development should be 
performed as well.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with VCAA notice 
compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Perform all development 
deemed necessary as a result of 
response(s) from the veteran.

2.  Request that the veteran's 
representative provide a clarification as 
to the claim or claims on appeal.   

3.  Request all outstanding VAMC treatment 
records, specifically including those from 
the La Jolla VAMC as identified by the 
veteran during his September 2007 hearing.  
The veteran should be requested to sign 
the necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence. If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



